 In the Matter of TIDEWATER ExPREss LINES, INC.andLOCALS No. 355AND No. 430. INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, STABLEMEN AND HELPERS OF AMERICACase No. C-1.16.-Decided Janutai y 23, 193'7Dlotoi7, ut5 Truu.^portution Indust y-Iutcrfercucc, ILesiraiut or Coercton :expressed opposition to labor organization. threats of retaliatory action-"Yel-low Dori" Contrast-D^scr,n,,not,on:discharge, for union membership and ac-tivity; for retusal to sign "yellow dog"contract-Rciustatenient Ordered-Buck pay,awarded.Mr. Jacob B1-umfor the Board.Mr. Frederick P. Mett,of counsel to the Board.DECISIONSTATEMENT OF CASEOn October 16, 1936, Local No. 355 of the International Brother-hood of Teamsters, Chauffeurs, Stablemen and Helpers of America,hereinafter referred to as Local No. 355, filed with the RegionalDirector for the Fifth Region a charge that the Tidewater ExpressLines, Inc., hereinafter referred to as the respondent, had engagedin and was engaging in unfair labor practices affecting commercewithin the meaning of the National Labor Relations Act, 49 Stat.449, hereinafter referred to as the Act.On the following day LocalStablemen and Helpers of Ammerica, hereinafter referred to as LocalNo. 430, filed a similar charge against the respondent with the Re-gional Director for the Fourth Region.On November 4, 1936, theNational Labor Relations Board, hereinafter referred to as theBoard, acting pursuant to Article II, Section 37 (c) of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,ordered the latter charge transferred to the Fifth Region for thepurpose of consolidation with the proceeding already instituted inthat Region.On November 10, 1936, the Board, by the RegionalDirector for the Fifth Region, issued a complaint against the re-spondent based on the aforementioned charges.The complaint, in brief, alleges that the respondent, a Marylandcorporation, with its principal office and place of business at Balti-more, Maryland, is engaged "in the interstate hauling of merchan-560 DECISIONS ANDORDEES561dice and/or freight for anyone who chooses to use its services";that the respondent discharged Frank Scholl I and William D. Lewis,two of its truck drivers, on August 14, 1936, and October 2, 1936,respectively, for the reason that they respectively joined and assistedLocal No. 430 and Local No. 355, labor organizations, and engagedin concerted activities with other employees of the respondent forthe purpose of collective bargaining and other mutual aid andprotection, in violation of Section 8, subdivisions (1) and (3) ofthe Act; and that the respondent "during the latter part of Sep-tember, or early part of October, 1936, and on dates thereafter . ..,did foster, encourage, sponsor, dominate, and interfere with theformation . . . and administration of a labor organization of itsemployees . . .", in violation of Section 8, subdivisions (1) and (2)of the Act.The respondent did not file an answer to the Board's complaint.but on November 18, 1936, filed with the Regional Director for theFifth Region a "Plea to the Jurisdiction and Motion to Dismiss".Therein^it stated. that it %i as appearing specially for the purpose ofobjecting to the Board's, jurisdiction on constitutional grounds,which it set forth in detail, and moved that the case be dismissed.Pursuant to notice thereof, duly served on the parties, Robert M.Gates, duly designated by the Board as Trial Examiner, conductedat hearing at Baltimore, Maryland, commencing on Novoinber 23, 1936.The Board was represented by counsel. The respondent failed to ap-pear at the hearing.Full opportunity to be heard, to examine andcross-examine witnesses and to produce evidence was afforded to allparties.At the close of the hearing counsel for the Board movedthat the complaint be dismissed as to the allegation that the respond-ent had violated Section 8, subdivision (2) of the Act.The motionwas granted by the Trial Examiner.On December 9, 1936, theBoard, acting pursuant to Article II, Section 37 (a) of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,ordered that the proceeding be transferred to and continued be-fore it.The Board has reviewed the entire record in the case.No rulingwas made by the Trial Examiner on the respondent's "Plea to theJurisdiction andMotion to Dismiss".The Board hereby over-rules the plea and denies the motion.The Trial Examiner's rulingon counsel for the Board's motion to dismiss the complaint as to theallegation that the respondent had violated Section 8, subdivision(2) of the Act, is hereby affirmed.TTnon the entire record, including the pleadings, transcript ofrho l,aarin!i^ and exhibits. the Board makes the following:1 Thisnann(,aphcri s as Fiank Sholl throughout the transeript of testimonyin this case. 562-NATIONAL LABOR RELATION'S BOARDFINDINGS OF FACTI.THE RESPONDENTThe respondent,TidewaterExpress Lines,Inc., is a Maryland cor-poration,having its principal place of business in Baltimore, Mary-land.It is eligaged in intrastate and interstate hauling of mer-chandise and freightby truck overthe publichighwaysof the Dis-trict of Columbia and of the States of Pennsylvania and Maryland,and maintains terminal facilities at Baltimore,Maryland, and atYork, Pennsylvania.It owns and operates about 27 trucks andemploys approximately 33 truck drivers.The trucks operating out of the respondent'sBaltimore terminalcarry merchandise and freight on a regular daily schedule betweenBaltimore and the following cities, servicing intermediate as well asoff-route points:Rockville,Maryland;Frederick,Maryland;Sykes-ville,Maryland;York, Pennsylvania; Chambersburg,Pennsylvania;Harrisburg,Pennsylvania;andWashington, D. C. The trucksoperating out of the respondent'sYork terminalcarrymerchandiseand freight between Yorkand the followingcities, servicing inter-mediate as well as off-route points:Lancaster,Pennsylvania; Har-risburg, Pennsylvania;Windsor,Pennsylvania;York Haven, Penn-sylvania;and Baltimore,Maryland.Atpoints along its routes therespondent effects an interchange of traffic with independent con-necting common carriers.In addition to operating as a contractcarrier of freight and merchandise for anyone who chooses to useits services,the respondent acts as agent for a great number of com-mon carriers,performing their collectionand deliveryservices fromand to innumerable points in Pennsylvania,Maryland, and theDistrict of Columbia.In its applications for a certificate to operate as a common car-i ier ofpropertyunder the Motor Carrier Act of 1935,2 filedwith theInterstate Commerce Commission on December 26, 1935, and on February 7, 1936, the respondent admitted under oath that it wasengaged inthe business of transporting property in interstatecommerce.The respondent, is engagedin traffic, commerce and transporta-tion within the District of Columbia,between the District of Colum-bia and the States of Maryland and Pennsylvania,and between theState of Maryland and the State of Pennsylvania;the trucks ownedby the respondent are instrumentalities of, and the employees of therespondent are directly engaged in, such traffic,commerce andtransportation.249 U S.C., Chap 8;49 Stat. 543. DECISIONS AND ORDERS563II.THE ORGANIZATIONS INVOLVEDLocals No. 355 and No. 430 of the International Brotherhood ofTeamsters, Chauffeurs, Stablemen.and Helpers of America, affiliatedwith the American Federation of Labor, are labor organizations,membership in which is open to drivers of vehicles and their helpers,freight handlers, and platform workers.The jurisdiction of LocalNo. 355 extends over the entire State of Maryland.Local No. 430exercises jurisdiction over York, Pennsylvania, and over the areaIII.THE UNFAIR- LABORPRACTICESFrank S&Itoll,a truck driver employed by the respondent, beganworking for the respondent in March, 1936.As a. truck driver, as-signed to the, respondent's York, Pennsylvania,terminal,his dutiesconsisted of,picking up merchandise and freight in and about York,and in and about numerous other towns in the south central andsoutheastern part of the State. of Pennsylvania.This merchandiseand freight, most of which was usually destined to go beyond theborders.of the State of Pennsylvania, particularly to points in Mary-land and the District of Columbia, would then be brought by himto the York terminal and to other places in the 'State of Penn-sylvania and there transferred to other of the respondent's trucksto be transported to their ultimate destinations.His duties furtherconsisted of taking a load' of merchandise and freight from Yorkto Baltimore twice every week, making deliveries to various pointson the way.Returning from Baltimore, he would carry a full loadto York.On August 9, 1936, Scholl joined Local No. 430.On August 22,1936, Scholl was discharged by the respondent.On that day, D. H.Brown, the respondent's general manager in charge of its York ter-minal, called Scholl in and told him that he had learned that Schollwas a member of the Union, and that he had had orders from hismain office to dispense with the service of all union men.Brownalso told Scholl that he had always been a good worker that butfor his membership in the Union he would still be employed, andthat he might be reinstated later if he would quit the Union.Before his discharge Scholl earned approximately $22.00 per week.During the three and one-half weeks immediately following his dis-charge he was completely without work. Thereafter he securedemployment as a truck driver with another employer at an averageweekly wage of $13.00.William, D. Lewisworked for the respondent as a truck driverassigned to its Baltimore terminal.The record does not indicate5727-37-vol. ti-37 564NATIONAL LABOR RELATIONS BOARDwhen he began working, for the, respondent:His regular dutiesinvolved driving back and forth betweenBaltimore,Maryland, andthe District of Columbia.At the hearing he testified as follows :"I would come in the morning, and load my truck, and go to Wash-,ington' and deliver at. stops in Washington, and would pick up myload and come back toBaltimore."Occasionally, when the respond-ent's Yorkterminal wasshort-handed, he would drive his truck therefrom Baltimore and help out.On September 15, 1936, Lewisbecame a memberof Local No. 355and thereafter actively solicited 'memberships in that organizationamong the respondent's, drivers.On severaloccasionsduring thelatter partof September,1936,Hurl Wilson, the respondent's gen-eralmanagerin charge of the Baltimoreterminal,informed Lewisthat,the respondent did not approve of Local No. 355 and that noneof-its employees would ever be allowed to join thatorganization.Late in September, 1936, and early in October, 1936, the respond-ent coerced its employees to sign certain contracts which it had pro-posed to them during the early part of September and which theyhad At that time voted not to accept., Accordingto Lewis, thesecontracts were individualanti-unionor "yellowdog" contracts whichbomid.the signers torefrain fromjoining any union.After completing his run from Washington, D. C., on Fridayevening, October 2, 1936, the afternoon of which day had been setby the respondent as the dead-line for the signing of the afore-mentioned contracts, Frank M. Hamby, the respondent's vice-presi-dent, called Lewis to his office and asked him whether he had alreadysigned, up.-When Lewis answered that he had not, Hamby dis--charged him, stating, "Well, you know we don't allow no Unionworkers on this, platform.".Lewis had performed his duties in a satisfactory manner.The-respondent never complained to him about his work.On more thanone occasion Hamby had complimented him for his good work in im-proving business on his run.At the time of his discharge he wasearning approximately $22.00 per week., Since his discharge he hasearned approximately $30.00.'At the time of his discharge, Scholl 'was the only driver workingfor the respondent who was a member of-Local No. 430.He was toldby Brown that the reason for his discharge was his union membership.Lewisas told as much' by Hamby at 'the time of his, discharge.Furthermore,' Lewis' discharge -immediately followed his refusal to-sign the, individual anti-union or "yellow dog" contract submittedto him by the respondent. On the basis of the aforementioned find-ings of fact it must be concluded that Scholl was discharged be-cause he: was a member of `Local No. 430, 'and that Lewis was dis- DECISIONS AND ORDERS565charged because he was a member of and active in Local No. 355, andbecause he refused to sign an individual anti-union or "yellow dog"contract,By the discharge of Scholl and Lewis, the respondent has' discrim-inated against its employees in regard to hire and tenure of em-ployment, has thereby discouraged membership in Locals No. 355and No. 430, and has interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of theAct.IV. EFFECT OF THE UNFAIR LABOR PRACTICES ON COMMERCEAs we said inIn the Matter of Pennsylvania Greyhound Lines,Inc.,Case No. C-1, decided December 9, 1935 , (1 N. L. R. B. 1) :"Interference with the activities of employees in forming orjoining labor organizations results in strikes and other formsof industrial unrest which in the field of transportation havethe effect of impairing the safety and efficiency of the instru-mentalities of such transportation.About 50% of the strikesand lock-outs that occurred in the motor transportation in-dustry from January, 1935, to July, 1935, inclusive, involving32,732 employees and 162,721 man-days of idleness, arose overthe, issue of employee organization., It is common knowledgethat in the industrial scene numerous and prolonged strikeshave resulted from denial by employers of the rights now guar-anteed by Section 7-and from their interference with employeesattempting to exercise such rights (1934) 39 Monthly Labor'such knowledge or fail to realize the disruption of commerce that,results from such strikes and unrest.The motor 'transportationindustry has achieved an important place in the transportationsystems of this country and it is the desire of Congress to pre-vent the interference with transportation and the impairmentof the safe and efficient operations of its instrumentalities thatresults from such strikes and unrest. It is significant that, un-like the parallel legislation in the railway field, there are no pro-visions for collective bargaining and employee freedom of or-ganization and representation in the recent Motor Carrier Actof 1935, imposing federal regulation of iiiterstate motor trans-portatioii.. The omission was succinctly explained on the floor ofInterstate - Commerce, on. the ground that the Wagner Act thenbefore Congress would, cover the field of, motor transportationand that therefore such provisions need :hot -be:incorporated,in 566NATIONAL LABOR RELATIONS BOARDthe Motor Carrier Act (Cong. Record, 74th Congress, 1st Session,Vol. 79, p. 5887)."On the basis of the experience in the motor carrier transportationand other industries, we conclude that the respondent's conduct, andeach item of such conduct, burdens and obstructs commerce and tendsto lead to labor disputes burdening and obstructing commerce andthe free flow of commerce, by impairing the ^ efficiency, safety andoperation of instrumentalities of commerce.CONCLUSIONS OF. LAWUpon the basis of the foregoing findings of fact, the Board makesthe following conclusions of law:1.Locals No. 355 and No. 430 of the International Brotherhoodof Teamsters, Chauffeurs, Stablemen and Helpers of America arelabor organizations, within the meaning of Section 2, subdivision (5)of the Act.-2.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8, subdivision (1) of the Act.3.By discriminating in regard to hire and tenure of employment,thereby discouraging membership in Locals No. 355 and No. 430 ofthe International Brotherhood of Teamsters, Chauffeurs, Stablemenand Helpers of America, the respondent has enaaged in and is engag-ing in unfair labor practices, within the meaning of Section 8, sub-division (3) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2, subdivisions(6) and (7) of the Act.ORDEROn the basis of the findings of fact and conclusions of law, andpursuant to Section 10, subdivision (c) of the Nationl Labor Rela-tionsAct, the National Labor Relations Board hereby orders thatthe respondent Tidewater Express Lines, Inc., its officers and agents,shall :1.Cease and desist :(a) From discouraging membership in Locals No. 355 and No. 430of the International Brotherhood of Teamsters, Chauffeurs, Stable-men and Helpers of America, or any other labor organization of itsemployees, by discriminating against its employees in regard to hireand tenure of employment or any term or condition of employment;(b)From in' any other manner interfering with, restraining, or DECISIONS AND ORDERS567coercing its employees in the exercise of their rights to self -organiza-tion, to form, join, or assist labor organizations, to bargain col-lectively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining orother mutual aid or protection, as guaranteed in Section 7 of the Na-tional Labor Relations Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Frank Scholl and William D. Lewis immediate, full,and unconditional reinstatement to their former positions, withoutprejudice to any rights and privileges previously enjoyed by them;(b)Make whole Frank Scholl and William D. Lewis, and each ofthem, for any losses of pay they have suffered by reason of theirdischarge, by payment to each of them, respectively, of a sum ofmoney equal to that which each of them would normally have earnedas wages from the date of his discharge to the date of the respond-ent's offer of reinstatement, computed on the basis of the averageweekly earnings of each for one month-immediately preceding suchdischarge, less the amount earned by each from the date of his'discharge ;(c)Post notices to its employees in conspicuous places in its ter-minal at Baltimore, Maryland, and in its terminal at York, Pennsyl-vania, stating : (1) that it will cease and desist in the manner afore-said; and (2) that such notices will remain posted for a period ofat least thirty (30) consecutive days from the date of posting.